Citation Nr: 0214153	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  96-42 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a liver disorder.

2.  Entitlement to service connection for a cervical spine 
disability.

(The issues of entitlement to increased evaluations for 
fracture residuals of the left clavicle with degenerative 
arthritis of the left shoulder and fracture residuals of the 
second and third metacarpals of the left hand will be 
addressed in a separate decision).


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations, by the Hartford, Connecticut, and 
Columbia, South Carolina, Regional Offices (ROs).  This case 
was previously before the Board in July 2002 and remanded for 
additional development and adjudication.  The Columbia RO 
currently has jurisdiction of the claims folder.

Finally, it is pointed out that the Board is undertaking 
additional development with respect to the veteran's 
increased rating claims pursuant to authority granted by 67 
Fed. Reg. 3,099, 3104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099,3105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing the veteran's and/or his 
representative's response, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  By a January 1985 rating decision, the RO denied service 
connection for a liver disorder; he was notified of that 
decision the same month, and did not initiate an appeal 
within one year thereafter.

2.  Evidence received since the January 1985 rating decision 
does not bear directly and substantially on the specific 
matter under consideration, is cumulative or redundant, and 
is not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to decide fairly the merits of the claim.

3.  The veteran's cervical spine disorder cannot be 
satisfactorily disassociated from inservice treatment for 
injuries sustained in a motor vehicle accident and is as 
likely as not related to the in-service occurrence.


CONCLUSIONS OF LAW

1.  The unappealed January 1985 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).

2.  No new and material evidence has been received to warrant 
reopening of the issue of service connection for a liver 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  With resolution of all reasonable doubt in the veteran's 
favor, a cervical spine disorder, was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  See 38 U.S.C.A. § 5100 et. seq. 
West Supp. 2001).  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The record reflects that the veteran was provided with 
statements of the case and supplemental statements of case 
during the pendency of this appeal.  These documents and 
proceedings provided notification of the information and 
medical evidence needed to support a request to reopen a 
previously denied claim, in addition to that which is 
necessary to substantiate a claim of entitlement to service 
connection.  Moreover, the RO has made reasonable efforts to 
develop the record, in that the service medical records were 
obtained and associated with the claims folder, and they 
appear to be intact. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was also given the opportunity to appear and testify 
before an RO Hearing Officer and/or a member of the Board to 
advance any and all arguments in favor of his claim, but 
declined to do so.  He has also been afforded VA examination, 
which included relevant medical opinion.  With regard to the 
adequacy of the examination, the Board notes that the 
examination report reflects that the VA examiner reviewed and 
recorded the past medical history, noted the veteran's 
current complaints, conducted examination, and offered 
appropriate assessment and diagnosis.  

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The Board does not know of any additional 
relevant evidence, which is available.  As there is no 
additional evidence that needs to be obtained, there is no 
need for any more specific notice to the veteran than has 
already been provided.  See e.g., Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Therefore, the claims are ready for 
appellate review.

1.  New and Material Evidence

The veteran is seeking to reopen his claim for service 
connection for a liver disorder, which was previously denied 
by the RO in a January 1985 rating decision.  The veteran 
filed an application to reopen his claim in 1994.  Therefore, 
his application to reopen this claim was initiated prior to 
August 29, 2001, the effective date of the amended § 3.156, 
which redefines "new and material evidence" needed to 
reopen a previously denied claim.  See 38 C.F.R. § 3.156 
(2001).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991);  see also 62 
Fed. Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the VA Secretary has specifically provided 
that the amendments to 38 C.F.R. § 3.156 will be applicable 
to all claims filed on or after August 29, 2001.  As a 
result, the amended regulatory provisions governing new and 
material evidence is not applicable to the veteran's claim to 
reopen, which is discussed below.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's January 1985 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2002).  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim, which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
January 1985.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The record at the time of the RO's January 1985 decision 
included, in pertinent part, the veteran's claim for service 
connection, his service medical records and post-service VA 
examination report.

The service medical records show that at separation in 
September 1977 the examiner noted the veteran's liver was 
slightly enlarged.  However, during the initial post-service 
VA examination in September 1984 evaluation of the abdomen 
revealed no masses or tenderness and no organs were felt. 

In January 1985, entitlement to service connection for an 
enlarged liver was denied on the basis that it was not shown 
on examination.  The veteran was notified that same month and 
did not initiate an appeal.  

Evidence received since the January 1985 decision consists of 
treatment records dated from 1992 to 1994, including a 
November 1993 VA examination report.  At that time the 
examiner noted the veteran's history of enlarged liver.  
However, there was no history of hepatitis, jaundice, 
excessive alcohol use, blood transfusions, obesity or clear 
gastrointestinal problems.  Examination revealed the abdomen 
was slightly obese.  The liver was smooth and there was 
fullness in the left lower quadrant.  The diagnosis was 
history of increased liver size; questionably increased at 
the time of the examination.  A March 1994 liver/spleen 
imaging report showed mild blunting of the left superior 
border of the spleen, of questionable significance.  

Also records from Rocky Hill State Veterans Home and Hospital 
dated in 1994 show the veteran was admitted to a SATP program 
for history of cocaine and alcohol abuse.  However, the 
veteran was resistant to the intensive 21-day program and was 
discharged from the program after several days.  These 
records also include a pertinent laboratory analysis that 
showed there was no reference to abnormal liver function 
confirmed.  

During VA examination in April 1994, the veteran was noted to 
have a history of alcohol and cocaine consumption.  Liver 
imaging showed a normal liver and spleen scan.  

The remaining VA medical records added to the claims file 
since January 1985 evidence complaints of, and treatment for, 
several disabilities not pertinent to his appeal, and include 
no reference to complaints or findings liver disorder or 
disease incurred during service.  As such the medical 
evidence is not relevant to the issue under consideration, it 
is not material to the claim at hand, and, thus, affords no 
basis upon which the veteran's claim may be reopened.  

To the extent that the veteran has offered various statements 
in an attempt to establish that he currently has liver 
disorder incurred during service, the Board notes that such 
evidence constitutes, essentially, reiterations of the 
veteran's assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  In any event, as the veteran is 
not shown to possess the appropriate medical expertise and 
training to competently offer an opinion as to whether he 
currently has liver disorder incurred during his active 
military service, any statements purporting to do so cannot 
constitute material evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For these reasons, the unsupported lay 
statements, even if new, can never serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that none 
of the medical evidence added to the claims file since 
January 1985 constitutes new and material evidence sufficient 
to reopen the claim for service connection for a liver 
disorder.


I1.  Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service medical records show the veteran sustained injuries 
to the left clavicle and shoulder in a motor vehicle accident 
in January 1977.  These records were negative for complaints, 
findings or treatment for neck pain or a cervical spine 
disorder. 

During the initial post-service VA examination in September 
1984 the veteran complained of neck pain.  He had full range 
of motion of the cervical spine.  X-rays of the cervical 
spine were normal.  Outpatient treatment records June 1992 to 
February 1993 show continued complaints of neck pain, which 
the veteran attributed to his motor vehicle accident in 1977.  
X-rays showed minimal productive changes, but were otherwise 
unremarkable.  

During VA examination in April 1994, the veteran complained 
of constant pain in the left side of the neck, shoulder and 
collar bone.  The pertinent clinical impression was cervical 
spine strain from history, manifested by complaints of pain, 
tenderness and decrease in range of motion of the neck and 
left shoulder.  X-rays showed straightening as well as 
anterior and right lateral tilting of the cervical spine with 
loss of the normal cervical lordosis.  Degenerative changes 
of the cervical spine most prominent at the opposing margins 
of the C5 and C6.   

An outpatient treatment record dated in July 1994 shows 
questionable C6 root dysfunction.  A November 1994 physical 
therapy report notes a history of degenerative joint disease 
of the acromioclavicular joint and cervical spondylosis as a 
result of a motor vehicle accident in 1977.  

VA examination in April 1995 the examiner noted the veteran's 
history of left clavicle and left shoulder injuries in 
service, which were subsequently service connected in 1984.  
The veteran also complained of pain on the left side of the 
neck during all these years.  X-rays showed osteoarthritic 
changes of C5-C6 with decrease in intervertebral disc space 
of C5-C6.  The clinical impression was chronic cervical 
sprain.  The examiner opined that it was related to the 
veteran's injuries in service.  

During a RO hearing in March 2000 the veteran testified that 
he had pain in the neck and shoulder area at the time of the 
accident in service but that he did not complain because he 
thought it was part of the more severe pain associated with 
injury to his left clavicle.  He did note that the neck pain 
became chronic in 1984, which was when he first sought 
treatment for it.  

VA examination in May 2000 revealed mild sensory loss at C7-
C8 in the left upper extremity without any changes in the 
deep tendon reflexes, except at the Achilles where they were 
both absent.  The clinical impression was radicular disease 
of the cervical spine at C5-C6 on the left.  MRI of the spine 
showed a ruptured disc at C6-C7.  In a July 2000 addendum to 
that report, the examiner noted that the veteran's problem, 
was left shoulder pain and also radicular pain with radiation 
to the left upper extremity.  

Significantly, in a September 2000 addendum to that report, 
the examiner noted it was impossible to be certain in 
absolute terms as to whether the accident the veteran was 
involved in during 1977 caused his ruptured disc.  However, 
the examiner noted that after reviewing the record the 
veteran did not complain of neck pain or pain radiation to 
the right upper extremity whatsoever.  The veteran was 
treated for left collarbone fracture, erosion in the left ear 
and diffuse trauma to the toes and knees, with no mention of 
the neck, whatsoever.  The examiner then noted the first 
mention of neck pain was in follow-up records many years 
later in 1992.  

Additional evidence of record includes unrelated outpatient 
treatment records dated from June 2000 to April 2001. 

After a careful review of the evidence of record, the Board 
is of the opinion that there is an approximate balance of 
positive and negative evidence with respect to the issue of 
entitlement to service connection for a cervical spine 
disorder and that the benefit of the doubt should therefore 
be applied in favor of the veteran. 

The Board begins by noting that the evidence in support of 
the veteran's claim consists of service medical records which 
contain uncontroverted evidence that the veteran sustained 
multiple injuries, including fracture of the left clavicle, 
as a result of a motor vehicle accident.  Post service 
treatment records dated from 1984 to 1994 consistently show 
complaints of neck pain, which the veteran attributed to 
service.  Moreover, an April 1995 VA examination report shows 
that the examiner specifically found that the veteran's 
cervical spine symptoms were a residual effect of the motor 
vehicle accident in service.  

In contrast, the evidence against the veteran's claim 
consists of the same service medical records, which show that 
there was no history of neck injury and no specific diagnosis 
was given.  Moreover, the veteran's separation examination 
did not note the presence of a cervical spine disorder.  Also 
of record is a medical opinion contained in the May 2000 VA 
examination report.  The physician concluded that it was 
unlikely that the cervical spine disorder was due to disease 
or injury in service.  In connection with this opinion, the 
examiner noted that the veteran did not complain of neck pain 
at the time of the accident and that the first mention of 
neck pain was many years after service. 

The probative value of the medical opinion evidence is based 
on the medical expert's review of pertinent historical data, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In weighing the respective medical opinions, the 1995 VA 
examination which was performed as part of a compensation and 
pension examination reflects consideration of the veteran's 
statements regarding his injuries in service.  In addition, 
his medical records indicate a continuity of symptomatology 
until his current diagnosis of disc herniation and arthritis.  
The veteran's reports of symptomatology during VA medical 
examinations and outpatient treatment, and his testimony have 
been consistent and the Board finds them credible.  
Furthermore, there is no indication in the record of an acute 
injury to the cervical spine following service.  

On the other hand, while the Board acknowledges that the May 
2000 opinion did not specifically find any link, the examiner 
prefaced his opinion with the statement that it was 
impossible to be absolutely certain as to whether the 
accident in service and the current ruptured disc were 
related.  Also although the May 2000 VA examination report 
reflects that the examiner reviewed the record, it must be 
noted that there is no indication that the 1995 VA 
examination opinion was addressed.  Moreover, the history 
recorded by the VA examiner, that the veteran recalled no 
specific neck pain until 1992, is not consistent with prior 
statements provided by the veteran as early as VA examination 
in 1984. 

In sum, while the evidence in favor of finding service 
connection is not entirely clear and thus not free from 
doubt, it is concluded that the evidence is essentially in 
equipoise.  The fact that the veteran suffered a left 
clavicle fracture in service provides some basis to relate 
his current cervical spine disorder to his injuries 
inservice.  Thus, applying the benefit of the doubt rule, the 
Board finds that the veteran's cervical spine disorder, 
currently diagnosed as herniated disc with arthritis, cannot 
be satisfactorily disassociated from his period of military 
service.  Therefore, the Board concludes that the record 
supports a grant of entitlement to service connection with 
resolution of reasonable doubt in his favor.  38 U.S.C.A. § 
5107 (West Supp 2001); 38 C.F.R. § 3.102 (2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence sufficient to reopen a claim of 
service connection for a liver disorder has not been 
submitted.

Entitlement to service connection for a cervical spine 
disorder is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


